 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Union,United Automobile,Aerospaceand Agricultural ImplementWorkersof America(PittProcessingCo.)andGary Cooper. Case6-CB-2583April 10, 1975SUPPLEMENTAL DECISION AND AMENDEDORDERBY MEMBERS JENKINS, KENNEDY, AND PENELLOOn January 28, 1974, the National Labor RelationsBoard issued its Decision and Order' in the above-entitled proceeding, finding that the Respondent, Inter-national Union, United Automobile, Aerospace andAgricultural Implement Workers of America (hereinUAW), had violated Section 8(b)(1)(A), 8(b)(1)(B),and 8(b)(2) of the National Labor Relations Act, asamended. Subsequently, on June 24, 1974, the UnitedStates Supreme Court handed. down its decision inFlorida Power and Light Co. v. International Brother-hood of ElectricalWorkers, Local 641,417 U.S. 790(1974).In the initial decision in the instant case the Boardfound that the Union had violated Section 8(b)(1)(A),8(b)(1)(B), and 8(b)(2), when it penalized a formersupervisor,who had returned to rank-and-file em-ployee status, by causing him to be placed at the bottomof the seniority list and laid off, through strike threats,because while a supervisor he had crossed the unionpicket line and worked during a strike. As it appearedthat the stated rationale for the Board's finding of aviolation of Section 8(b)(1)(B) in this case was rejectedby the Supreme Court inFlorida Power,the Boardrequested the United States Court of Appeals for theDistrict of Columbia Circuit, where the case was pend-ing upon a petition for review, to remand the case tothe Board for reconsideration in light of the SupremeCourt's decision inFlorida Power.Thereafter, the court of appeals having remanded thecase to the Board for reconsideration, on November 15,1974, the Board notified the parties of the court's re-mand and requested statements of position from them.Such statements have been filed by the Respondent andthe General Counsel.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.For reasons more fully explicated hereinbelow, weconclude that the Supreme Court's decision inFloridaPower and Light Co.requires that the 8(b)(1)(B) allega-tion in this case be dismissed.'1208 NLRB 736As found by the Board in the prior case, GaryCooper was employed by the Company as a laborersince 1967. He was promoted to afternoon shift fore-man during the first week of September 1972 in chargeof the zinc ammonium chloride (ZAC) and stannatedepartments. He was the only supervisor present dur-ing that shift and performed no regular productionwork. About the middle of September, while Cooperwas such supervisor, the Union called the employeesout on a presumably organizational or recognitionalstrike.During the September strike, Cooper as a super-visor was requested by the Company to remain on thejob to help bed down the plant for shutdown. Cooperdid so and, in order to do so, crossed the union picketline.At the end of September or beginning of October1972, the employees returned to work, including thoseunder Cooper's supervision. On December 18, 1972,they were permanently laid off. Cooper was not laid off,but thereafter worked on the day shift in closing downthe ZAC department and assisted a maintenance manin building a new piece of equipment. Cooper retainedhis foreman title and salary. About December 21, theplant superintendent told Cooper that he.would be laidoff within 2 weeks because there was no need for asupervisor. Thus, from the date of the layoff of theZAC employees until the date that Cooper was laid off,December 29, Cooper performed nonsupervisory unitwork which could have been performed by rank-and-file unit employees. The Board therefore found that byDecember 29 Cooper had ceased to be a supervisor andbecame and employee, regardless of his title and salary,because he no longer had any subordinates and wasperforming nonsupervisory unit work. This changefrom supervisory to nonsupervisory duties was perma-nent.Since the Supreme Court inFlorida Powerheld thata union did not violate Section 8(b)(1)(B) by disciplin-ing supervisor-member for crossing lawful picket linesto perform rank-and-file struck work, it would appearthat our earlier finding in the instant case was in error.We interpret the Supreme Court's decision as bottomedon a determination that the effect of the union's disci-pline may reasonably produce an adverse impact on a2Member Penello, who did not participate in the initial case, 208 NLRB736, while agreeing that Respondent did not violate Sec. 8(b)(1)(B) underthe facts of this case, does not, in so doing, find it necessary or appropriateto rely on the-Supreme Court'sFloridaPowerdecision. In his view,FloridaPower isinapposite since in this case Cooper, the affected individual, whileat one time a supervisor, was arank-and--ftleemployeeduring the period thatthe Union caused the Employer to lay him off In contrast, inFlorida Power,the affected individuals weresupervisorsduring the period that they weredisciplined by the union. Therefore, in finding no 8(b)(1)(B) violation in thiscase,Member Penello would rely solely on the fact that Respondent'sactions could never properly have constituted a violation of Sec. 8(b)(1)(B)since, during the relevant period, Cooper was arank-and-file employeeandnot asupervisor orotherwise an 8(b)(1)(B) representative.217 NLRB No. 46 INTERNATIONAL UNION, UNITED AUTOMOBILE WORKERSsupervisor's performance of his 8(b)(l)(B) representa-tive duties for the employer.3For, as the Supreme Court stated inFloridaPower,The conclusion is thus inescapable that a union'sdiscipline of one of its members who is a supervi-sory employee can constitute a violation of §8(b)(l)(B)only when that discipline may adverselyaffect thesupervisor's conductin performing theduties of,and acting in his capacity as, grievanceadjuster or collective bargainer on behalf of theemployer. [Emphasis supplied.]'Since Cooper was an employee, and not a supervisor,when the Union penalized him by denying him seni-ority status and thereafter demanding and causing theEmployer to discharge him, such union action couldnot have "adversely affect[ed]" his supervisor's activi-tiesas an 8(b)(1)(B) representative on behalf of theEmployer, for as an employer he had no such duties ofrepresentative capacity.We therefore find that the Re-spondent Union did not violate Section 8(b)(1)(B) by sopenalizingCooper. We shall dismiss this allegation ofthe complaint.We affirm, however, our earlier findings of violationsof Section 8(b)(1)(A) and 8(b)(2). Although Cooperhad been in the Company's employ longer than otheremployees, the Respondent insisted with the threat ofstrike in late December that Cooper had no seniority inthe unit, and that he should be displaced by an em-ployee with greater seniority. This despite the fact thatthere was no contract provision governing seniority atthat time. Yielding to the Respondent's threat to strikeunlessCooper was replaced, the Company laid him offon December 29 and has not recalled him since thatdate.We affirm our earlier finding that in denyingCooper seniority status as an employee and therebysecuring his displacement as an employee Respondentwas motivated by the fact that Cooper had workedpreviously during the Union's September strike. Sincewe have found that Cooper was laid off as an employeebecause he did not participate in a strike-a discrimina-tory reason-we affirm our conclusion that Respond-ent thereby caused the Company to discriminateagainst employee Cooper in violation of Section 8(a)(3),thus violating Section 8(b)(2) and 8(b)(1)(A) of theAct.'3SeeHammond Publishers,Inc.,216 NLRB No. 149 (1975).4 Supra,417 U S 790, 804-805 (1974)5Local 282,International Brotherhoodof Teamsters, Chauffeurs,Ware-housemenand Helpers of America (Lizza and Sons, Inc.),165 NLRB 997(1967),enfd.412 F.2d 334 (CA. 2), cert. denied 396 U.S. 1038(1969).The Remedy321Having found that Respondent has engaged in cer-tain unfair labor practices, we shall order Respondentto cease and desist therefrom and take certain affirma-tive action designed to effectuate the policies of the Act.Having found that Respondent caused the Companydiscriminatorily to reduce the seniority of employeeGary Cooper thus causing his discharge on December29, 1972, we shall order Respondent to notify PittProcessing Co. that it withdraws its request thatCooper be placed at the bottom of the seniority list forunit employees and that it has no objection to the rein-statement of Cooper. We shall also order Respondentto make Cooper whole for any loss of pay suffered asthe result of the discrimination against him by paymentto him of a sum of money equal to the amount henormally would have earned as wages if he had notbeen discriminatorily laid off.' Backpay, if any, shallbe computed on a quarterly basis in the manner de-scribed inF W. Woolworth Company,90 NLRB 289(1950), and with interest thereon at 6'percent per an-num computed in the manner set forth inIsis Plumbing& Heating Co.,138 NLRB 716 (1962).AMENDED CONCLUSIONS OF LAWSubstitute the following Conslusions of Law forthose in the Board's prior Decision and Order:1. International Union, United Automobile, Aero-space and Agricultural Implement Workers of America,is a labor organization within the meaning of Section2(5) of the Act.2.PittProcessing Co. is an employer within themeaning of Section 2(2) of the Act, engaged in com-merce or in industry affecting commerce within themeaning of Section 2(6) and (7) of the Act.3.On December 18, 1972, the Company perma-nently laid off all the employees of the ZAC and stan-nate departments except Supervisor Gary Cooper, whothereafter and by December 29, 1972, ceased being asupervisor and became a rank-and-file employee of theCompany within the meaning of Section 2(3) of theAct.4.By threateningto engagein a work stoppage onDecember 29, 1972, unless the Company discharged orlaid off Gary Cooper, the Respondent did not coerceand restrainthe Company within the meaning of Sec-tion 8(b)(1)(B) of the Act, since Gary Cooper on thatdate and thereafter was not a supervisor of the Com-pany withinthe meaningof Section 2(11) of the Act.6 It is uncertain how long Cooper would have continued working if Re-spondent had not insisted on his displacement. This period can be deter-mined in compliance proceedings 322DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.By threatening to engage in a work stoppage onDecember 29, 1972,unlessthe Company discharged orlaid off Gary Cooper, the Respondent caused the Com-pany to discriminate against Cooper as an employee ofthe Companyin violation of Section8(a)(3), therebyviolating Section 8(b)(2) and' (1)(A) of the Act.6.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the meaningof Section 2(6) and (7) of the Act.AMENDED ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby orders that Respondent,InternationalUnion, United Automobile; Aerospace and Agricul-tural ImplementWorkers of America, Pittsburgh,Pennsylvania,its officers,agents,and representatives,shall:1.Cease and desist from:(a) Causing or attempting to cause theCompany todiscriminate against employeeGary Cooper in viola-tion of Section 8(a)(3) of the Act.(b) In any like or related manner restraining or co-ercing employees in the exercise of their rights guaran-teed in Section 7 of the Act, except to the extent thatsuch rights may be affected by an agreement requiringmembership in a labor organization as a condition ofemployment,as authorized in Section 8(a)(3) of theAct, as modified by the Labor Management Reportingand DisclosureAct of 1959.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Withdraw its request that Gary Cooper be placedat the bottom of the seniority list for rank-and-file unitemployees.(b) Notify Pitt Processing Co. that it has no objectionto the reemployment of Gary Cooper as an employeeperforming bargaining unit work.(c)Make whole Gary Cooper for any loss of paysuffered as a result of the discrimination against him inthe manner set forth in the section of this SupplementalDecision and Amended Order entitled "The Remedy."(d) Post at its business office and meeting halls copiesof the attached notice marked "Appendix."' Copies ofsaid notice, on forms provided by the Regional Direc-tor for Region 6, after being, duly signed by Respon-dent's authorized representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by Respondent for 60 consecutive daysthereafter,in conspicuous places, including all placesI In the event that this Amended Order is enforced by a Judgment of aUnited State Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board"shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Orderof the National Labor Relations Board."where notices to members are customarily posted. Rea-sonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered byany other material.(e)Deliver to the Regional Director for Region 6signed copies of said notice for posting by Pitt Process-ing Co., provided the said Companyiswilling, at itsplant involved herein.(f)Notify the Regional Director for Region 6, inwriting, within 20 days from the date of this AmendedOrder, what steps the Respondent has taken to complyherewith.IT IS FURTHUR ORDERED insofar as the complaint allegesa violation of Section 8(b)(1)(B) of the Act, it shall be,and it hereby is, dismissed.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having foundafter a trial that we violated Federal law, we herebynotify our members and all employees employed by PittProcessing Co. that:WE WILL NOT cause or attempt to cause PittProcessing Co. to discriminate against employeeGary Cooper in violation of Section 8(a)(3) of theAct.WE WILL NOT in any like or related manner re-strain or coerce employees of Pitt Processing Co.in the exercise of their rights to self-organization,to form,join,or assist unions,to bargain collec-tively through representatives of their own choos-ing, to engage in concerted activities for the pur-poses of collective bargaining or other mutual aidor protection, or to refrain from such activities,except to the extent that such rights may be af-fected by an agreement requiring union member-ship as a condition of employment,as authorizedby Section 8(a)(3) of the Act.WE WILL notify the above-named Company thatwe have no objection to the reemployment of GaryCooper asan employee doing bargaining unitwork.WE WILL make whole Gary Cooper for any lossof earnings he may have suffered as a result of ourunlawful conduct which caused Pitt ProcessingCo. todischargeor lay off Gary Cooper.INTERNATIONAL UNION, UNITEDAUTOMOBILE, AEROSPACE ANDAGRICULTURAL IMPLEMENTWORKERS OF AMERICA